Citation Nr: 1242643	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a cervical spine disorder.

2.  Entitlement to an increased rating in excess of 70 percent for depression, secondary to a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to July 1990, from November 1991 to February 1992, and from August 1998 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2006 and November 2011 rating decisions of the RO.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Veteran appeared before an Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in July 2009.  The record contains a transcript of that hearing.  In January 2012, the Veteran was notified that the AVLJ who presided over his hearing was no longer employed at the Board and the Veteran was given the opportunity to request another hearing.  The Veteran did not request a new hearing.  

This case was previously before the Board in April 2010, at which time the Board remanded issue of entitlement to an increased rating for a cervical spine disorder and referred the issue of entitlement to an increased rating for the Veteran's depression.  The RO has complied with the remand directives and has adjudicated the issue of an increased rating for depression in the November 2011 rating decision.  

The issue of entitlement to an increased rating for depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical spine disability is manifested by favorable ankylosis to a portion of the cervical spine and objective observation of forward flexion of 30 degrees or greater with consideration of pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in February 2006, May 2008, and January 2009 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in February 2006, March 2008, February 2009, June 2010, and June 2011.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that he warrants a rating in excess of 20 percent for his cervical spine disorder.  As the preponderance of the evidence is against the claim, in due application of the Schedule, the Veteran's claim is denied.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a rating of 20 percent is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran filed a claim for an increased rating in excess of 20 percent for his service-connected cervical spine disorder in October 2005.  

The Veteran underwent a VA examination in February 2006.  The Veteran complained of pain in his neck that radiates to his head.  He also reported flare-ups when turning his head or lifting with his shoulders. 

A physical examination revealed no obvious deformity of the cervical spine.  Flexion was to 35 degrees initially and to 30 degrees after repetition.  Extension is 15 degrees initially and 10 degrees after repetition.  Bilateral flexion is to 10 degrees and bilateral rotation is to 20 degrees initially and 15 degrees after repetitive movement.  The examiner noted discomfort in all aspects of range of motion, leading to a loss of flexion, extension, and bilateral rotation.  Muscle strength was 4/5 and equal in the upper extremities.  

The examiner diagnosed traumatic arthritis of the upper extremities and opined that the Veteran is unemployable as any type of activity that would require him to look from side to side or up and down, as is often required for a desk job, would be impossible given his cervical spine disorder.  

On VA examination in June 2007, the Veteran reported mild to moderate constant pain of the cervical spine.  It was noted that the Veteran denied any pain radiation to the upper extremities.  Forward flexion of the cervical spine was to 40 degrees with pain at 30 degrees.  Extension was to 25 degrees with pain at 15 degrees.  Lateral right and left flexion was to 25 degrees with pain at 15 degrees.  Left and right rotation was to 60 degrees with pain at 50 degrees.  The examiner indicated that on repetitive use, the given ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance.  No flare-ups were reported.  There was moderate spasm and tenderness.  The examiner found no evidence of radicular impairment from the cervical spine.  No incapacitating episodes during the previous 12 month period were reported.  An X-ray revealed arthritis.  The diagnosis was cervical strain, mildly to moderately active.  

A September 2008 treatment record shows the Veteran complained of falling off a ladder in June 2008 while working on his parent's house.  Since that fall, he had experienced numbness along the C7-8 dermatomes and occasional weakness with anterior movement of the right arm.  The Veteran had current neck pain, but denied any prior neck injury.  The physician diagnosed a right sided C7-8 cervical radiculopathy and a remote compression fracture of T9 on x-ray.  

In January 2009, the Veteran filed a claim of service connection for a large disc extrusion C6-7 and left side cervical radiculopathy, as secondary to medications taking for his service-connected disabilities.  

The Veteran underwent a VA examination in February 2009.  The Veteran reported that he believed his fall was due to the methocarbamol he took to treat his service-connected disorders.  Specifically, he alleged that the medication made him dizzy, which caused him to pass out and fall off the ladder.  The examiner opined that it was less likely as not that the methocarbamol was the cause of the Veteran's dizziness and subsequent fall. 

An April 2009 rating decision denied the Veteran's claim of service connection for cervical spine disc extrusion at C6-7, as secondary to medications taken for his service-connected disorders.  

 The Veteran appeared at a Board hearing in July 2009.  He testified that he experiences intense pain in his cervical spine, which he treats with cortisone shots.  He stated that he has numbness in his fingers due to radiating pain.  The Veteran also stated that he has incapacitating episodes due to the pain.  

Another VA examination was conducted in June 2010.  A physical inspection of the spine was normal and symmetrical.  The Veteran had an antalgic gait.  There was no gibbus, kyphosis, lordosis, list, or scoliosis.  The examiner found part of the cervical spine was ankylosed in the neutral position.  

The cervical sacrospinalis muscles had spasms on the right side with bilateral guarding, pain, and tenderness.  His cervical spine range of motion was flexion from 0 to 40 degrees, extension from 0 to 35 degrees, left lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 45 degrees, right lateral flexion from 0 to 15 degrees, and right lateral rotation to 20 degrees.  The examiner diagnosed a large disc extrusion on the right at the C6-C7 level with foraminal stenosis on the right and traumatic arthritis of the cervical spine.

In June 2011, the VA examiner submitted an addendum in which the examiner clarified that the Veteran had favorable ankylosis.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected cervical strain is not warranted.

First, addressing the General Rating Formula, the Board notes that, during the relevant time period, the Veteran's demonstrated range of motion of the cervical spine is consistent with a 20 percent rating.  In this regard, as shown on June 2007 VA examination, forward flexion of the cervical spine was to 40 degrees with pain at 30 degrees.  No reduction in flexion was shown on repetitive motion.  On VA examination in June 2010, the range of motion findings actually improved, as flexion was shown to 40 degrees.  In any case, forward flexion has not been shown to be limited to 15 degrees or less, as required for the next higher, 30 percent rating.  

Furthermore, although the June 2010 VA examiner noted favorable ankylosis in part of the cervical spine, the criteria for a 30 percent rating require favorable ankylosis of the entire cervical spine.  At no point in the record does the evidence show favorable ankylosis of the entire cervical spine.  In fact, the multiple VA examination reports all show flexion to a minimum 30 degrees.  

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that both VA examiners noted that pain was associated with the cervical range of motion, and the Veteran has reported cervical pain.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examination, the Veteran was able to accomplish the range of motion indicated above.   In short, the 20 percent rating for the cervical spine adequately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Overall, the Board finds that the medical evidence is consistent with no more than a 20 percent rating for the cervical spine under the General Rating Formula.  Since the medical evidence does not support the assignment of the next higher rating under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his cervical spine disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  
 
The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine disability.  However, such would not be the case here.  

Although the Veteran complained of some tingling in his right arm, neither of the VA examiners found evidence of neurological impairment.  Because there has been no objective evidence of neurological impairment attributable to the cervical spine disability, the Board finds that there is no basis for additional separate, compensable ratings under this provision.  

Finally, the Board notes that the revised criteria provide no other basis for assigning a higher rating for the Veteran's cervical spine.  Although the revised criteria sets forth a Formula for Rating intervertebral disc syndrome (IVDS) on the basis of incapacitating episodes, here, the disability also is not shown to involve any incapacitating episodes throughout the period applicable to the appeal.  Although the Veteran contended at his July 2009 hearing that he had many incapacitating episodes, none of the VA medical records indicate that the Veteran was prescribed bed rest by a physician due to incapacitating episodes at any time relevant to the appeal.  Significantly, the Veteran has not claimed that he has experienced any incapacitating episodes due to his cervical spine disability.

Therefore, the criteria for a disability rating in excess of 20 percent for cervical strain are not shown, and the claim must be denied.


ORDER

Entitlement to a rating in excess of 20 percent for a cervical spine disorder is denied.  


REMAND

An October 2007 rating decision granted the Veteran service connection for depression and assigned a 30 percent rating.  

The Veteran appeared at a Board hearing in July 2009 and testified that his mental health disorder was deteriorating.  In the April 2010 Board decision, the Board considered the Veteran's testimony as a claim for an increased rating for his depression and referred his claim to the RO for adjudication.  

The Veteran's claim was granted in an August 2011 supplemental statement of the case (SSOC) and a November 2011 rating decision, which assigned the Veteran a 70 percent rating for depression, effective January 20, 2009.  In an October 2012 post-remand brief, the Veteran argued that he was entitled to a higher rating. 

The Board construes the Veteran's October 2012 brief as a notice of disagreement with the November 2011 rating decision.   Although the Veteran was notified of the increased rating in the August 2011 SSOC, the SSOC cannot be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case (SOC).  38 C.F.R. § 19.31.  Therefore, the Veteran's October 2012 brief is considered a timely notice of disagreement as to the November 2011 rating decision granting the Veteran an increased rating for his depression.  

The Veteran has not been issued a SOC for the issue of an increased disability rating for his depression.  Therefore, the Board has no discretion and must remand this matter for issuance of a SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC on the issue of entitlement to an increased disability rating for depression. The Veteran must be informed that in order to perfect an appeal of the claim to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Michael A. Pappas
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


